Citation Nr: 0113047	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial evaluation of 10 percent 
assigned for cervical spine dysfunction with degenerative 
changes from February 1, 2000.

2.  The propriety of the initial noncompensable evaluation 
assigned for hemorrhoids from February 1, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In the same February 2000 rating decision, the RO denied as 
not well grounded claims of entitlement to service connection 
for a right patella spur, chronic low back pain, a right 
shoulder condition, allergic rhinitis, hearing loss and 
residuals from the removal of lymph nodes on the neck.  
Recently, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law provides, among other things, that any 
veteran whose claim was denied or dismissed by VA, the Court 
or the Federal Circuit from July 14, 1999, to November 9, 
2000, on the basis that it was not well grounded, as that 
term was formerly used in 38 U.S.C.A. § 5107(a), may have his 
or her claim readjudicated under the new law.  In the light 
of the newly enacted statute, the veteran is hereby advised 
that if he wishes to have his claims of service connection 
for a right patella spur, chronic low back pain, a right 
shoulder condition, allergic rhinitis, hearing loss and 
residuals from the removal of lymph nodes on the neck 
readjudicated pursuant to the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In addition, the February 2000 rating decision granted 
service connection and a noncompensable evaluation for 
pseudofolliculitis barbae and tinea versicolor from February 
1, 2000.  In response to the veteran's notice of disagreement 
with those evaluations, a statement of the case was issued in 
August 2000.  In December 2000, the claims file was 
transferred to the Board with the appeal of the evaluations 
assigned for cervical dysfunction and hemorrhoids.  The 
record indicates that, at that time, the veteran had not 
filed a substantive appeal of the evaluations of 
pseudofolliculitis barbae and tinea versicolor.  The Board, 
however, does not know whether he filed a substantive appeal 
concerning these issues subsequently and within the remainder 
of the time allowed by law.  If so, the RO should take all 
appropriate action in response thereto, as well as all action 
required under the VCAA, and, if an appeal remains pending 
thereafter, certify the issues or issue appealed to the 
Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of the veteran's appeal of the denials of 
a greater original evaluation for cervical spine dysfunction 
with degenerative changes and for hemorrhoids.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096 (2000).  Under the VCAA, VA has a duty 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit before 
adjudicating that claim.  Thus, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The new law also provides that VA must 
make reasonable efforts to obtain records pertinent to a 
claim, and if the records cannot be secured, must so notify 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Furthermore, under the new 
law VA must supply a medical examination or opinion if such 
is necessary to make a decision on a claim for compensation.  
Id.

The Board finds that the VA examinations are inadequate for 
rating purposes.  Specifically, they have failed to address 
the extent of the veteran's pain on motion pursuant to 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45.  When a medical 
examination report "does not contain sufficient detail," 
the adjudicator is required to "return the report as 
inadequate for evaluation purposes."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The examination concerning his hemorrhoids should be 
conducted during a flare-up of the condition.  See Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994) (VA duty to assist 
requires an examination when the service-connected condition 
is in an active stage).

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
a greater original evaluation for his 
cervical spine dysfunction with 
degenerative changes and his hemorrhoids.  
After the veteran responds, the RO should 
attempt to secure from treatment sources 
that he has identified copies of all 
records that have not previously been 
associated with the claims file.  All 
attempts to obtain this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the records named, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; 
(b) briefly explain the efforts that the 
RO made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim in 
concern.  The veteran then must be given 
an opportunity to respond.  

2.  After the requested development has 
been accomplished, the veteran should be 
afforded VA orthopedic and 
gastroenterological examinations to 
determine the current characteristics and 
severity of his cervical spine 
dysfunction with degenerative changes and 
his hemorrhoids, respectively.  The 
examination for hemorrhoids should be 
scheduled for a time when the condition 
has flared up.  See Ardison.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, 
including x-rays, and consultations 
should be accomplished.  

The orthopedic examiner should record the 
range of motion in the cervical spine on 
clinical evaluation, should specifically 
opine whether any limitation of motion is 
slight, moderate, or severe, and should 
assess whether the cervical spinal 
disorder is manifested any disability 
other than limitation of motion.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedic 
examiner should discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, associated 
with the left knee and provide an opinion 
as to how these factors result in any 
limitation of motion or other functional 
loss involving the cervical spine.  If 
the veteran describes flare-ups of pain 
in the cervical spine, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
he or she must so state.

The gastroenterological examiner should 
elicit from the veteran a detailed 
account of his hemorrhoids, to include 
the frequency of flare-ups, his 
experience of the condition during flare-
ups, and his experience of the condition 
at other times.  The examiner should note 
specifically on clinical evaluation 
whether any hemorrhoids found are 
bleeding, and/or exhibit fissures, and/or 
are large or thrombotic and/or 
irreducible, and/or display excessive 
redundant tissue, along with other 
characteristics observed, and should 
offer an opinion of the degree of the 
condition's current severity.

The claims file must be made available to 
and reviewed by each examiner prior to 
the requested study, and each examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  All reports 
prepared in connection with the 
examination should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the VA examinations have taken 
place, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



